Atkinson, Justice.
The decision rendered in this case when it was last before this court (see 96 Ga. 477) is controlling upon all the questions made under the present writ of error, and a re-examination of them would, therefore, be unprofitable and unnecessary. The exaction of the matriculation fee, of which complaint was made, was illegal, and in so far as the bill seeks to enjoin the collection of such fees, it should have been retained, and the demurrer overruled. The special matters set up in the amendment, aside from the one first referred to, having been covered by the adjudication of this case upon the occasion to which reference is heretofore made, the court properly considered them insufficient in law to authorize the grant of the relief prayed with respect thereto; and in so far as the judgment relates to such matters, direction is given that the plaintiffs’ petition be retained for the purpose of obtaining a permanent injunction against the collection of the matriculation fee referred to therein, and that as to all other matters it be dismissed. ''Judgment affirmed, with direction.